COURT OF APPEALS
                           SECOND DISTRICT OF TEXAS
                                FORT WORTH

                                NO. 02-12-00406-CV


Anthony Dewight Heard                      §    From the 431st District Court

                                           §    of Denton County (2011-70112-431)
v.
                                           §    March 27, 2014

Kristi Dawn Heard                          §    Opinion by Justice Meier

                                   JUDGMENT

      This court has considered the record on appeal in this case and holds that

there was error in the trial court’s final decree of divorce. The final decree of

divorce is modified to provide that the permanent injunction against Anthony

Dewight Heard ceases when Kristi Dawn Heard’s present possessory interest in

Anthony Dewight Heard’s one-half separate property interest in the residence

located at 8220 Holliday Road, Lantana, Texas, terminates. The final decree of

divorce is further modified to delete the portion of the decree awarding Kristi

Dawn Heard attorney’s fees in the amount of $18,568.98. It is ordered that the

final decree of divorce of the trial court is affirmed as modified.
      It is further ordered that all costs of this appeal are taxed against the

parties incurring same, for which let execution issue.


                                     SECOND DISTRICT COURT OF APPEALS



                                     By /s/ Bill Meier_______________________
                                         Justice Bill Meier